         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MERCEDES HAMADI,

               Plaintiff,

       v.                                                           Civ. No. 20-220 SCY

KILOLO KIJAKAZI, Acting Commissioner of
Social Security,1

               Defendant.

                            MEMORANDUM OPINION AND ORDER2

       Claimant Mercedes Hamadi argues that the Administrative Law Judge (“ALJ”) who

denied her claim for disability insurance benefits under Titles II and XVI of the Social Security

Act, 42 U.S.C. §§ 401-434, committed several instances of error. Ms. Hamadi argues that the

ALJ failed to explain why he rejected agency doctor limitations regarding asthma; that the ALJ’s

discussions of the evidence regarding her asthma and headaches were insufficient; that the ALJ

erred in analyzing the subjective symptom evidence related to her fibromyalgia; that the ALJ

erred in finding that Ms. Hamadi had no medically determinable mental impairments; and that

the ALJ erred in finding that Ms. Hamadi can perform her past relevant work or other work of

significant numbers in the national economy. The Court disagrees with all of these contentions

and finds the ALJ decision is supported by substantial evidence. As a result, the Court DENIES



1
 Kilolo Kijakazi was appointed the acting Commissioner of the Social Security Administration
on July 9, 2021, and is automatically substituted as a party pursuant to Federal Rule of Civil
Procedure 25(d).
2
  Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 5, 7, 8. The Court has jurisdiction to review
the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and 1383(c).
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 2 of 31




Ms. Hamadi’s Motion To Reverse And Remand For Rehearing, With Supporting Memorandum,

Doc. 28, and affirms the decision below.3

                                      APPLICABLE LAW

        A.      Disability Determination Process

        An individual is considered disabled if she is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (pertaining to disability insurance

benefits); see also id. § 1382c(a)(3)(A) (pertaining to supplemental security income disability

benefits for adult individuals). The Social Security Commissioner has adopted the familiar five-

step sequential evaluation process (“SEP”) to determine whether a person satisfies the statutory

criteria as follows:

        (1)     At step one, the ALJ must determine whether the claimant is engaged in
                “substantial gainful activity.”4 If the claimant is engaged in substantial
                gainful activity, she is not disabled regardless of her medical condition.

        (2)     At step two, the ALJ must determine the severity of the claimed physical
                or mental impairment(s). If the claimant does not have an impairment or
                combination of impairments that is severe and meets the duration
                requirement, she is not disabled.

        (3)     At step three, the ALJ must determine whether a claimant’s impairment(s)
                meets or equals in severity one of the listings described in Appendix 1 of
                the regulations and meets the duration requirement. If so, a claimant is
                presumed disabled.

3
  The Court reserves discussion of the background, procedural history, and medical records
relevant to this appeal for its analysis.
4
  “Substantial work activity is work activity that involves doing significant physical or mental
activities.” 20 C.F.R. §§ 404.1572(a), 416.972(a). The claimant’s “[w]ork may be substantial
even if it is done on a part-time basis or if [she] doe[es] less, get[s] paid less, or ha[s] less
responsibility than when [she] worked before.” Id. “Gainful work activity is work activity that
[the claimant] do[es] for pay or profit.” Id. §§ 404.1572(b), 416.972(b).



                                                 2
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 3 of 31




       (4)     If, however, the claimant’s impairments do not meet or equal in severity
               one of the listings described in Appendix 1 of the regulations, the ALJ
               must determine at step four whether the claimant can perform her “past
               relevant work.” Answering this question involves three phases. Winfrey v.
               Chater, 92 F.3d 1017, 1023 (10th Cir. 1996). First, the ALJ considers all
               of the relevant medical and other evidence and determines what is “the
               most [the claimant] can still do despite [her physical and mental]
               limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). This is called the
               claimant’s residual functional capacity (“RFC”). Id. §§ 404.1545(a)(3),
               416.945(a)(3). Second, the ALJ determines the physical and mental
               demands of the claimant’s past work. Third, the ALJ determines whether,
               given the claimant’s RFC, the claimant is capable of meeting those
               demands. A claimant who is capable of returning to past relevant work is
               not disabled.

       (5)     If the claimant does not have the RFC to perform her past relevant work,
               the Commissioner, at step five, must show that the claimant is able to
               perform other work in the national economy, considering the claimant’s
               RFC, age, education, and work experience. If the Commissioner is unable
               to make that showing, the claimant is deemed disabled. If, however, the
               Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. § 404.1520(a)(4) (disability insurance benefits); 20 C.F.R. § 416.920(a)(4)

(supplemental security income disability benefits); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005).

       The claimant has the initial burden of establishing a disability in the first four steps of this

analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). The burden shifts to the Commissioner

at step five to show that the claimant is capable of performing work in the national economy. Id.

A finding that the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

801 (10th Cir. 1991).

       B.      Standard of Review

       This Court must affirm the Commissioner’s denial of social security benefits unless

(1) the decision is not supported by “substantial evidence” or (2) the ALJ did not apply the


                                                  3
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 4 of 31




proper legal standards in reaching the decision. 42 U.S.C. § 405(g); Hamlin v. Barnhart, 365

F.3d 1208, 1214 (10th Cir. 2004); Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004);

Casias, 933 F.2d at 800-01. In making these determinations, the Court “neither reweigh[s] the

evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v. Astrue, 511 F.3d

1270, 1272 (10th Cir. 2008) (internal quotation marks omitted). “[W]hatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not high.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations omitted). “Substantial evidence . . . is ‘more

than a mere scintilla.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “It

means—and means only—such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (internal quotation marks omitted).

       A decision “is not based on substantial evidence if it is overwhelmed by other evidence in

the record,” Langley, 373 F.3d at 1118 (internal quotation marks omitted), or “constitutes mere

conclusion,” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The agency decision

must “provide this court with a sufficient basis to determine that appropriate legal principles

have been followed.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks omitted). Therefore, although an ALJ is not required to discuss every piece of

evidence, “[t]he record must demonstrate that the ALJ considered all of the evidence” and “a

minimal level of articulation of the ALJ’s assessment of the evidence is required in cases in

which considerable evidence is presented to counter the agency’s position.” Clifton v. Chater, 79

F.3d 1007, 1009-10 (10th Cir. 1996) (internal quotation marks omitted). But where the reviewing

court “can follow the adjudicator’s reasoning” in conducting its review, “and can determine that

correct legal standards have been applied, merely technical omissions in the ALJ’s reasoning do

not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The court




                                                  4
          Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 5 of 31




“should, indeed must, exercise common sense.” Id. “The more comprehensive the ALJ’s

explanation, the easier [the] task; but [the court] cannot insist on technical perfection.” Id.

                                            ANALYSIS

         Ms. Hamadi argues that the Court should remand because: (1) the ALJ erred by failing to

explain why he rejected agency doctor limitations regarding asthma, Doc. 28 at 6-10; (2) the

ALJ’s citations to the evidence regarding her asthma were misleading and incomplete, id. at 10-

13; (3) the ALJ erred by failing to analyze the effects of her headache symptoms, id. at 13-18; (4)

the ALJ erred in analyzing the subjective symptom evidence related to her fibromyalgia, id. at

18-22; (5) the ALJ erred in finding that Ms. Hamadi had no medically determinable mental

impairments, id. at 22-23; and (6) the ALJ failed to make specific findings regarding Ms.

Hamadi’s ability to meet the demands of her past relevant work and the ALJ erred at step five by

incorporating the earlier alleged errors from the RFC into his questions to the Vocational Expert

(“VE”), id. at 23-26.

         The Court rejects these contentions and affirms the decision below.

I.       The ALJ Adopted the Agency Doctors’ Limitations Related to Asthma And
         Imposed More Favorable Restrictions.

         The State agency medical consultants at the initial and reconsideration levels opined that

Ms. Hamadi should “[a]void concentrated exposure” to “[f]umes, odors, dusts, gases, poor

ventilation, etc.” AR 70, 103. The ALJ gave “great weight” to the agency doctors’ opinions. AR

21. The ALJ stated that he “adopted th[e opinions] as the residual functional capacity

assessment, save that I have included additional environmental limitations.” Id. In the RFC, the

ALJ limited Ms. Hamadi to “occasional exposure to . . . dust/odors/fumes/pulmonary irritants.”

AR 19.




                                                  5
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 6 of 31




       Ms. Hamadi argues this is reversible error because the agency consultants stated Ms.

Hamadi must “avoid” exposure and the RFC permits “occasional” exposure. Doc. 28 at 6-7. She

argues that if the ALJ rejects part of a medical opinion, he must explain why. Id. at 6 (citing

Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007)). The Commissioner, for her part, argues

that “avoid concentrated exposure” does not mean “avoid all exposure”—it means the claimant

can experience “more than moderate exposure and less than unlimited exposure.” Doc. 32 at 12.

       The Court agrees with the Commissioner. As a matter of common sense and the ordinary

meaning of the terms, the ALJ did not reject the state agency consultants’ opinions. There is

nothing contradictory in saying Ms. Hamadi may have “occasional” exposure to pulmonary

irritants and in stipulating that she must avoid “concentrated” exposure. The RFC does not say

Ms. Hamadi can perform jobs with “concentrated” exposure to irritants. The ordinary meaning of

concentrated exposure indicates something that is beyond occasional exposure.

       In addition, the Court finds, with reference to the form the agency doctors use, that

“avoiding concentrated exposure” is a technical term used by the Social Security Administration

with a meaning equivalent to “permitting occasional exposure.” The pertinent agency form asks

the agency doctors to fill out the following chart:




                                                  6
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 7 of 31




Form SSA-4734-BK at page 5, https://secure.ssa.gov/apps10/poms/images/SSA4/G-SSA-4734-

BK-1.pdf.

       The Commissioner argues, and the Court agrees, that these boxes demonstrate that “avoid

concentrated exposure” falls somewhere in between “no restriction” and “moderate restrictions.”

The phrase “occasional” in an RFC falls in between no ability to do the activity and an ability to

perform the task “frequently.” “Occasional” means “occurring from very little up to one-third of

the time,” whereas “frequent” means “occurring from one-third to two-thirds of the time.” Social

Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *5-6. In other words, the boxes from the

chart roughly correspond to the following restrictions in an RFC:

 Unlimited exposure      Avoid concentrated          Avoid moderate         Avoid all exposure
                         exposure                    exposure
 No restriction on       Can perform the task        Can perform the task   Cannot perform the
 performing the task     frequently                  occasionally           task

       Therefore, as the Commissioner argues, the ALJ’s RFC using the word “occasional” is

more restrictive than the agency’s doctors’ opinions using “avoid concentrated exposure,” not

less. See Young v. Berryhill, No. 16cv112, 2017 WL 6352756, at *6 (N.D.W. Va. Dec. 13, 2017)

(“concentrated exposure means more than occasional exposure”); Bernier v. Saul, No. 18cv1633,

2019 WL 5296846, at *7-8 (D. Conn. Oct. 18, 2019) (“avoid concentrated exposure” is the “least

restrictive limitation,” unlike “occasional” exposure, and an RFC to “avoid concentrated

exposure” is compatible with performing jobs that require “frequent” environmental exposure).

       Ms. Hamadi’s argument requires the Court to read the adjective “concentrated” out of the

agency doctors’ opinions. It is true that the RFC is incompatible with a finding that Ms. Hamadi

must avoid all exposure to pulmonary irritants. In fact, Ms. Hamadi’s counsel dropped the

adjective “concentrated” when questioning the VE at the hearing. AR 56. Instead, counsel

changed the hypothetical from “occasional pulmonary irritants, in terms of exposure,” to



                                                 7
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 8 of 31




“never.” But whether Ms. Hamadi would qualify for benefits if she could “never” be exposed to

pulmonary irritants is irrelevant because no medical testimony supports a finding that Ms.

Hamadi is impaired to the extent that she can “never” be exposed to pulmonary irritants.

Accordingly, the ALJ committed no error in refusing to incorporate this limitation into the RFC.

       In reply, Ms. Hamadi argues that the Commissioner’s explanation is a post hoc

justification because the ALJ did not explain his reasoning that “occasional exposure” is more

restrictive than “avoiding concentrated exposure.” Doc. 33 at 4. The Court finds that the ALJ

does not have to explain that he is using terms as they are normally used, either with respect to

their plain meaning or in the arena of specialized social security terms. See Black v. Berryhill,

No. 17cv153, 2018 WL 1472525, at *11-12 (D. Utah Mar. 7, 2018), report and recommendation

adopted, 2018 WL 1468573 (D. Utah Mar. 23, 2018) (ALJ does not have to explain terms of art

that are defined by SSA regulations or policies).

       Because the ALJ did not err in fashioning the RFC, the Court also rejects Ms. Hamadi’s

argument that the ALJ was required to formulate a different question for the vocational witness

at step five. Doc. 28 at 25-26; Doc. 33 at 5. No inconsistency exists between the vocational

expert’s testimony and the RFC.

II.    The ALJ Did Not Err In Evaluating The Record Evidence Of Asthma.

       With respect to her severe impairment of asthma, Ms. Hamadi argues that the ALJ’s

“citations to the evidence were misleading and incomplete”; that the ALJ erred “by offering only

one citation” for his conclusions; and that “the ALJ did not explain why findings of moderate

asthma do not support Ms. Hamadi’s claims of limitations due to difficulty breathing”; that “the

citation[s] to the evidence that the ALJ did provide were misleading”; and that the ALJ

overlooked “evidence from clinic visits related to asthma exacerbations.” Doc. 28 at 10-12.




                                                 8
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 9 of 31




       Plaintiff cites no authority requiring the ALJ to cite a certain amount or proportion of

evidence in the record. The Tenth Circuit has held that “[t]he record must demonstrate that the

ALJ considered all of the evidence, but an ALJ is not required to discuss every piece of

evidence.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). In addition, the ALJ

should not ignore relevant evidence or mischaracterize the evidence. Id. at 1010 (“Rather, in

addition to discussing the evidence supporting his decision, the ALJ also must discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative evidence

he rejects.”); Frantz v. Astrue, 509 F.3d 1299, 1302 (10th Cir. 2007) (ALJ erred by “ignor[ing]

evidence from [a clinical nurse specialist] that would support a finding of disability while

highlighting evidence favorable to the finding of nondisability”); Talbot v. Heckler, 814 F.2d

1456, 1463-64 (10th Cir. 1987) (reversing where, among other things, ALJ erred by

mischaracterizing the evaluation of a treating physician). Because the burden is on the claimant

to point to probative evidence the ALJ ignored, Mays v. Colvin, 739 F.3d 569, 575-76 (10th Cir.

2014), the Court will only discuss the evidence Ms. Hamadi specifically cites in her brief.

       The ALJ’s discussion of Ms. Hamadi’s asthma is brief:

       Turning to the claimant’s respiratory impairments, there have been some
       instances of severe exacerbations. (E.g., Ex. 2F/17.) Outside of this, however,
       respiratory signs have been no more than intermittently abnormal, and her asthma
       has generally been characterized as mild to moderate. (E.g., Exs. 2F/5, 12, 68;
       5F/24; 6F/6; 10F/3, 10, 49.) October 2013 pulmonary function testing (PFT)
       showed a forced vital capacity (FVC) of 2.58 L, or 77% of predicted value; and a
       forced expiratory volume after one minute (FEV1) of 2.16 L, or 79% of predicted
       value. These results were interpreted to indicate a mild restrictive process. (Ex.
       2F/146.)

AR 21. Ms. Hamadi argues that this discussion downplays the severity of the “instances of

severe exacerbations” and overstates the significance of the “mild to moderate” characterizations

of her impairment by physicians. Doc. 28 at 7-13.




                                                 9
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 10 of 31




       At the outset, the Court notes that there is no opinion evidence about Ms. Hamadi’s

asthma from a treating or examining physician. The only medical opinions in the record

pertaining to Ms. Hamadi’s pulmonary limitations are from the two state agency consultants on

initial review and reconsideration. The ALJ gave “great weight” to those opinions and imposed

more restrictive pulmonary limitations. AR 21; supra pp. 5-8. Thus, Ms. Hamadi makes the

difficult argument that, even though the ALJ imposed a restriction greater than any doctor on the

record suggested, the ALJ erred in not formulating an even more restrictive RFC. This argument,

and the sub-arguments Ms. Hamadi makes in support of it, all fail.

       First, the ALJ did not error in citing only one instance of “severe exacerbations.” In this

instance, the ALJ cited Exhibit 2F/17, or AR 362, the record of an ER visit on August 29, 2016.

Ms. Hamadi presented with respiratory distress, decreased breath sounds, and wheezing. AR

361-62. Although she improved with medication, she still had persistent wheezing after

medication and so was admitted to the hospital. AR 362. She was diagnosed with acute

respiratory failure with hypoxia, secondary to a severe asthma exacerbation, and “mild persistent

asthma.” AR 368. On her second day, she still had persistent chest and back pain. AR 372. She

also reported improved breathing but lower extremity weakness. AR 374. The third day, she

continued to report lower extremity pain and weakness although she had been able to walk to and

from the bathroom and to the waiting area. AR 376. The etiology of her symptoms was unclear

but was thought to be either from acute respiratory failure, fibromyalgia, or a somatic symptom.

AR 377. The physical therapist found her effort to be poor and inconsistent; he did not know

what was causing the symptoms. AR 379-80. Ms. Hamadi was discharged September 2, with

orders for home physical therapy and a five-day course of prednisone. AR 381-85. The parties do




                                                10
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 11 of 31




not dispute that the ALJ correctly cited this episode as an example of a “severe exacerbation” of

her asthma.

       But Ms. Hamadi argues that the ALJ also should have cited the following instances of

severe exacerbations:

          April 4, 2015: Presented to the ER with difficulty breathing, abdominal pain, and a
           cough. AR 423. She had “slightly decreased” breath sounds. AR 424. The chest
           radiographic study was unremarkable. AR 425. She was feeling “much better” later
           that day and could breathe easily. AR 426. She was discharged in stable condition. Id.

          June 27, 2015: Presented to the ER with respiratory pain, shortness of breath, and
           headache. AR 415-16. She had left sided rales and was noted to be in mild respiratory
           distress. AR 417. A few hours later, she was resting with no signs of acute distress
           and even, non-labored breathing. AR 417-18. She was discharged and agreed to take
           Tylenol at home. AR 418.

          November 3, 2015: Presented to the ER with shortness of breath, with no relief from
           her nebulizer. AR 324. She was noted to be in mild overall distress, with moderate
           expiratory wheeze and no signs of overt respiratory distress. AR 325. She was
           diagnosed with acute asthma exacerbation and was discharged when significantly
           improved on reexamination. AR 325.

          February 27, 2016: Presented to the ER with difficulty breathing, not helped by using
           inhalers. AR 326. She had shortness of breath and coughing, with equal breath sounds
           and a few scattered wheezes bilaterally. AR 326-27. She received nebulizer treatment,
           steroids for asthma, and Toradol for pain. AR 328. She was discharged after a couple
           hours when her condition stabilized. Id.

          August 27, 2017: Presented to the ER with shortness of breath and a cough, with no
           relief from medications. AR 901. She had no respiratory distress, but with diffuse
           wheezes and a prolonged expiratory phase, and was speaking only in 3-4 word
           sentences. AR 903. After steroids, she was feeling better and wished to go home. AR
           904, 906.

Doc. 28 at 8-10.5




5
  Ms. Hamadi also argues that one of the pieces of evidence the ALJ should have cited is a 2017
self-report on an agency form that she is able to do less because of more severe asthma. Doc. 28
at 10 (citing AR 291). This relates to the ALJ’s evaluation of subjective symptom evidence, and
not Ms. Hamadi’s contention that the ALJ mischaracterized the medical evidence.



                                               11
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 12 of 31




       After considering the record evidence, the Court does not agree that the ALJ committed

reversible error by not citing each of these instances. The ALJ did not mischaracterize the

evidence when stating that Ms. Hamadi suffered “some instances of severe exacerbations” of her

respiratory impairments. These five instances over a three-year period are not wildly out of

proportion with the ALJ’s use of the word “some,” rather than “many,” instances of

exacerbations. Ms. Hamadi offers no authority for the proposition that the ALJ must cite all

examples of something appearing in the medical record.

       Second, the ALJ did not err when contrasting the instances of exacerbations with the

evidence demonstrating that her “respiratory signs have been no more than intermittently

abnormal, and her asthma has generally been characterized as mild to moderate.” AR 21. Ms.

Hamadi argues that the ALJ’s citations to the evidence for this proposition are “misleading.”

Doc. 28 at 10. The Court disagrees:

          September 12, 2013: Presented to Cynthia Kirschenman for evaluation of asthma. AR
           489. Pulmonary function testing revealed “a mild restrictive process.” AR 491 (cited
           by ALJ as Exhibit 2F/146). Ms. Hamadi criticizes the ALJ for citing this evidence
           from 2013, outside the period she is eligible for benefits, but does not explain how the
           change—or lack of change—in her condition from 2013 to 2017 is error for the ALJ
           to consider.

          July 6, 2015: Presented to Dr. Jordan for follow up from the June 2015
           hospitalization. She “feels good” with “no issues today.” AR 411. Her chest exam
           was normal. AR 412. The diagnosis was “asthma, moderate persistent, with acute
           exacerbation” and “uncontrolled.” AR 413 (cited by ALJ as Exhibit 2F/68). Ms.
           Hamadi emphasizes the word “uncontrolled,” Doc. 28 at 11, but the physician
           characterized the asthma as “moderate” with some acute exacerbations, which mirrors
           the ALJ’s description. Dr. Jordan viewed the asthma as uncontrolled given the
           exacerbations, and referred her to pulmonology. AR 413.

          September 21, 2016: Presented to PA Bish with chest tightness, cough, difficulty
           breathing, and frequent throat clearing and wheezing. AR 355. She did not have
           shortness of breath. Id. This was noted to be a “recurrent” problem with a
           hospitalization on August 29 through September 2. Id. The assessment was “asthma,
           mild persistent, with status asthmaticus.” AR 357 (cited by ALJ as Exhibit 2F/12).
           Ms. Hamadi argues that “status asthmaticus” describes a patient “where physical
           exhaustion from the overwhelming work of breathing leads to respiratory arrest and


                                                12
          Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 13 of 31




              death from hypoxia or related complications.” Doc. 28 at 11. However, the physician
              described her condition as “stable” and anticipated to improve with medication. AR
              357. There is no support in the treatment note for the risk of a respiratory attack
              leading to death. The treatment note clearly states her asthma is “mild” but subject to
              an acute attack which could require hospitalization, such as the episode on August
              29—which squares exactly with the ALJ’s discussion.

             November 11, 2016: Presented to Dr. Jordan for an asthma attack without any cause.
              AR 349. The chest exam showed normal respiratory effort, clear to auscultation with
              no wheezes, crackles, or rales, non-tender to palpation of chest wall. AR 350 (cited by
              ALJ as Exhibit 2F/5). Ms. Hamadi argues she was not claiming asthma symptoms
              during the visit, but that has no bearing on the physician’s diagnosis of “asthma in
              adult, mild intermittent, uncomplicated,” AR 353, which clearly matches the ALJ’s
              description.

             March 7, 2017: Presented to ER with headache, weakness, and nausea after a fall. AR
              839. Physical examination of the pulmonary/chest area reflected normal effort and
              breath sounds and no respiratory distress. AR 841 (cited by ALJ as Exhibit 5F/24).
              Ms. Hamadi complains the purpose of the visit was unrelated to her asthma, Doc. 28
              at 11, but does not cite any authority showing the ALJ’s reliance on this medical note
              is error.6

             April 23, 2017: Presented to ER with chest pain, nausea, vomiting, and shortness of
              breath. AR 862. Physical examination was negative for cough and shortness of
              breath, AR 864, and the pulmonary/chest area reflected normal effort and breath
              sounds, AR 865 (cited by ALJ as Exhibit 6F/6). Again, Ms. Hamadi’s complaint is
              that the purpose of the visit was not to treat asthma. As set forth above, however, the
              relevance of a medical finding is not undermined by an unrelated impetus for the
              medical visit.

             August 24, 2017: Presented to PA Ratliff with coughing, congestion, shortness of
              breath, and chest tightness. AR 942. A physical exam of the pulmonary/chest area
              revealed wheeze and rales. AR 943 (cited by ALJ as 10F/3). The provider’s
              assessment was “acute upper respiratory infection” and “exacerbation of asthma.” Id.

6
    The Court agrees with this analysis from the District of Kansas:

          The Court does not share Plaintiff’s concern with regard to the ALJ’s reliance on
          these examinations. Even though Plaintiff was not seeking treatment for her back
          pain, both doctors included information from her visits that is relevant to her back
          pain. . . . Plaintiff does not contend that either doctor was unqualified to make
          these medical findings. Nor does she cite any authority that the ALJ could not rely
          on medical evidence simply because the primary purpose of the doctor’s visit was
          unrelated to her back pain.

Karla Marie L. v. Saul, No. 18cv2699, 2020 WL 1638060, at *7 (D. Kan. Apr. 2, 2020).



                                                   13
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 14 of 31




           Ms. Hamadi was directed to continue with treatment at home and go to the ER if
           symptoms worsened. Id. The Court agrees with the Commissioner that this citation
           supports the ALJ’s conclusion that Ms. Hamadi’s respiratory symptoms are
           “intermittently abnormal.” AR 20.

          October 4, 2017: Presented to PA Pospisal with abdominal pain. AR 949. A physical
           examination of the pulmonary/chest area reflected normal effort and breath sounds;
           no respiratory distress, wheezes, or rales. AR 950 (cited by ALJ as 10F/10). Ms.
           Hamadi again complains that the purpose of the visit was not to treat asthma and for
           the above-stated reasons, the Court again rejects this argument.

          September 12, 2018: Presented to PA Bish with coughing, chest pain, shortness of
           breath, and wheezing. AR 988. She presented with respiratory distress, wheezes,
           diminished breath sounds; taking a deep breath resulted in coughing. AR 989 (cited
           by ALJ as 10F/49). She breathed easier after treatment. Id. The Court agrees with the
           Commissioner that this citation supports the ALJ’s conclusion that Ms. Hamadi’s
           respiratory symptoms are “intermittently abnormal.” AR 20.

Doc. 28 at 11-12. In addition, Ms. Hamadi contends the ALJ should have, but failed to, discuss

the following treatment records:

          November 5, 2015: Presented to PA Bish with chest tightness and shortness of breath.
           AR 407. Review of pulmonary/chest area found normal effort, normal breath sounds,
           no respiratory distress, and no wheezes. Breath sounds were normal. AR 409. She
           was diagnosed with moderate, persistent, uncomplicated asthma. Id. The Court does
           not agree this is an instance of a severe asthma exacerbation and finds instead that it
           supports the ALJ’s conclusion that her asthma is “moderate” but “intermittently
           abnormal.”

          September 4-7, 2016: Telephone encounters regarding self-reports of asthma
           symptoms. AR 358. RN Wilson recommended Ms. Hamadi go to ER. Id. The Court
           finds this is not probative medical evidence the ALJ was required to discuss.

          September 21, 2016: Presented to PA Bish with chest tightness, cough, difficulty
           breathing, and frequent throat clearing and wheezing. AR 355. The ALJ did discuss
           this encounter, AR 357 (cited by ALJ as Exhibit 2F/12), and the Court found the
           evidence supports the ALJ’s characterization of it, supra.

          August 24, 2017: Presented to PA Ratliff with coughing, congestion, shortness of
           breath, and chest tightness. AR 942. The ALJ did discuss this encounter, AR 943
           (cited by ALJ as 10F/3), and the Court found the evidence supports the ALJ’s
           characterization of it, supra.

Doc. 28 at 12.




                                               14
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 15 of 31




       After this careful review of Ms. Hamadi’s cited record evidence, the Court finds the ALJ

did not commit any legal errors in weighing the evidence of asthma in the record. Finding no

legal error in the ALJ’s discussion, the Court considers whether substantial evidence supports the

ALJ’s conclusion. The ALJ concluded that the instances of severe exacerbations and intermittent

abnormalities did not outweigh the evidence that her asthma has generally been characterized as

mild to moderate. AR 20. The agency consultants’ opinions and the record evidence of mild-to-

moderate asthma symptoms over the course of three years constitute “more than a scintilla” of

evidence and easily clear the substantial-evidence bar. The Court affirms the ALJ’s treatment of

Ms. Hamadi’s asthma.

III.   The ALJ Did Not Err In Discussing Headache Evidence.

       Ms. Hamadi argues that the ALJ failed to assess the limitations or the effects of her

headache symptoms. Doc. 28 at 3. Ms. Hamadi cites SSR 96-8P, which instructs that “[t]he RFC

assessment must be based on all of the relevant evidence in the case record,” 1996 WL 374184,

at *5; and Lauer v. Commissioner, 752 F. App’x 665 (10th Cir. 2018), in which the ALJ failed to

find that the claimant’s headaches were a “severe” impairment and therefore failed to “analyze

Ms. Lauer’s complaint about near-daily migraine headaches at any step of his analysis.” In

addition, Ms. Hamadi cites Deardorff v. Commissioner, Doc. 28 at 18, which finds error where

the ALJ did not analyze migraines as a severe impairment or assess her symptom evidence

related to migraines. 762 F. App’x 484, 489-90 (10th Cir. 2019). Ms. Hamadi’s citation to these

authorities is misplaced.

       This is not a case in which the ALJ committed clear legal error by altogether failing to

assess relevant medical conditions as in Lauer and Deardorff. Instead, the ALJ found Ms.

Hamadi’s migraines to be a severe impairment at step two and analyzed them at length in step

four. AR 17, 20-21. Because the ALJ indisputably considered Ms. Hamadi’s headaches at steps


                                               15
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 16 of 31




two and four, the Court rejects her argument that he committed legal error by failing to consider

them enough when fashioning the RFC. Doc. 33 at 1-2. Rather than being an argument that the

process the ALJ followed constituted legal error, Ms. Hamadi’s argument bears on whether

substantial evidence supports the RFC—the question to which the Court now turns.

         The ALJ stated:

         Regarding the claimant’s migraine disorder, I do note regular office visits for
         headaches. (E.g., Ex. 2F/3.) I have included appropriate environmental limitations
         in the above residual functional capacity assessment, to minimize or eliminate the
         risk of triggering headaches or exacerbating them when she does get them.
         However, I do not find sufficient documentation in the record to support an
         allowance for time off task or for absenteeism, and so have included none here. I
         do note that in February 2017, the claimant presented with stroke-like symptoms,
         which were attributed to her migraine disorder. However, a brain MRI and a brain
         CT were essentially unremarkable. Additionally, her reported memory deficits
         were, according to a treatment provider, “concerning for nonorganic etiology as
         she remembers events from this morning but does not recall her name.” This
         raises a question as to what extent her reported symptoms are correctly attributed
         to her migraine disorder or any other medically determinable impairment. (Ex.
         5F/3, 8-9, 15.) In terms of treatment modalities, in September 2018 the claimant
         began undergoing botulinum toxin injections. (Ex. 10F/55.)

AR 20.

         Ms. Hamadi summarizes evidence that she complained of headaches and received

treatment for them “many times” starting in February 2014:

            Ms. Hamadi reported dizziness and a headache in February 2014. AR 481, 483.

            In July 2014, Ms. Hamadi sought care at the ER for a headache accompanied by
             nausea. AR 464.

            On September 13, 2014, Ms. Hamadi sought care at the ER for headache, visual
             disturbance, and neck pain. AR 449. The next day she was still positive for
             headaches. AR 434-36.

            On November 5, 2015, she reported that headaches are an associated symptom of her
             asthma attacks. AR 407. She reported on November 12 that another prescription
             medication was giving her “real bad headaches.” Id.

            In February 2016, she reported a headache during an ER visit for asthma symptoms.
             AR 326.


                                                16
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 17 of 31




          In March 17, 2016, Ms. Hamadi sought care at the ER for a headache with nausea and
           a swollen eye. AR 404. The CT scan showed no acute findings. AR 406. The ER
           provider diagnosed an acute migraine headache and prescribed sumatriptan. Id.

          On May 6, 2016, she reported that her headaches had been present for four months
           and were getting worse. AR 401. The CT scan revealed no acute abnormalities. AR
           402. She was referred to neurology. AR 403.

          On May 27, 2016, a brain MRI showed some increased signal in the white matter,
           which was “not unusual” and consistent with aging. The scan was otherwise
           unremarkable. AR 571-72.

          In September 2016 her medication list included amitriptyline and metoprolol tartrate
           for “intractable chronic migraine.” AR 805.

          In November 2016, Ms. Hamadi reported headaches to Dr. Jordan, relieved by taking
           iodine. AR 348-49.

          In November 2016, Ms. Hamadi reported headaches, dizziness, loss of energy, neck
           pain, joint pain, shortness of breath, nausea, and sleep problems. AR 808. Ms.
           Hamadi reported that her headaches were triggered by strong odors, are made worse
           by activity, and are relieved by rest and sleeping. AR 809.

          In February 2017, Ms. Hamadi presented at the ER with stroke-like symptoms of
           headache; left sided weakness, numbness, and tingling; nausea and vomiting; and
           confusion. AR 820.

          In March 2017, Ms. Hamadi presented at the ER reporting a headache that began after
           she became weak and fell, although she did not hit her head. AR 839. She told the ER
           provider that her headaches occur daily or every other day. Id.

Doc. 28 at 13-16.7

       Although the ALJ summarized all of this evidence in only one sentence—“I do note

regular office visits for headaches”—the Court does not find that this sentence is so incorrect as

to render the opinion lacking in substantial evidence. “The record must demonstrate that the ALJ


7
  Ms. Hamadi also argues that the ALJ should have discussed a January 2017 self-report on
agency forms that she has severe headaches occurring four days a week and that her headaches
became much more severe and more frequent in the winter of 2016; and in June 2017 that her
headaches were worse. Doc. 28 at 15-16 (citing AR 267, 269, 288). This relates to the ALJ’s
evaluation of subjective symptom evidence (addressed below), and not Ms. Hamadi’s contention
that the ALJ mischaracterized the medical evidence.



                                                17
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 18 of 31




considered all of the evidence,” but there is no requirement that the ALJ “discuss every piece of

evidence.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). The Court finds that the

ALJ considered the evidence related to Ms. Hamadi’s headaches. The ALJ acknowledged the

worst of the episodes related to Ms. Hamadi’s headaches—her February 2017 ER visit ER with

stroke-like symptoms of headache. AR 20, 820. The ALJ weighed the “regular office visits” and

the ER visit against the MRI and CT scans that were unremarkable. AR 825. In addition, the ALJ

gave “great weight” to the opinions of the state agency consultants—again, the only medical

opinions in this record—who found that environmental limitations would be supported by Ms.

Hamadi’s asthma, but gave no indication that environmental limitations were appropriate in

connection with Ms. Hamadi’s headaches. AR 70. The doctors also found that she is able to

perform “light” work because although she does experience migraines and sought treatment for

them, “[s]ome of the subjective allegations seem far more severe than the objective evidence.”

AR 66, 72-73. The Court does not reweigh this evidence. The ALJ’s decision is supported by

substantial evidence and does not mischaracterize the record.

       Ms. Hamadi argues that the ALJ did not explain the basis for his fashioning of

“appropriate environmental limitations” in the RFC designed “to minimize or eliminate the risk

of triggering headaches or exacerbating them when she does get them.” Doc. 28 at 16; AR 20.

The Court agrees that these are unexplained and not obviously responsive to the medical

evidence the ALJ evaluated. However, it is not error for an ALJ to include limitations more

favorable to the claimant than what the evidence supports. Chapo v. Astrue, 682 F.3d 1285, 1288

(10th Cir. 2012); Keyes-Zachary v. Astrue, 695 F.3d 1156, 1162-63 (10th Cir. 2012). Ms.

Hamadi does not contend these limitations are unfavorable to her. She contends only that the

ALJ should have fashioned more restrictive limitations. Doc. 28 at 16-17. But the ALJ explained




                                                18
           Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 19 of 31




that “I do not find sufficient documentation in the record to support an allowance for time off

task or for absenteeism,” AR 20, and, as discussed above, substantial evidence supports this

finding.

       Ms. Hamadi then transitions to a challenge of the ALJ’s evaluation of her subjective

symptom evidence. Doc. 28 at 17; see also Doc. 33 at 8 (citing SSR 16-3p, which governs the

evaluation of subjective symptom evidence). She complains that “[t]he ALJ failed to note that

there were often no triggering events to Ms. Hamadi’s headaches, but that she sometimes wakes

up with them, or they come on suddenly with no obvious cause”; “[t]he ALJ also failed to note

that the headaches are often accompanied by nausea and can last for several hours”; the ALJ

failed to “evaluate the diagnoses of medical sources” because “Ms. Hamadi has been diagnosed

with headaches numerous times”; and the ALJ failed to consider whether the symptoms have

become worse over time and “Ms. Hamadi reported that her headaches became more severe and

more frequent in the winter of 2016.” Doc. 28 at 17.

       The ALJs’ assessments of subjective symptom complaints “warrant particular deference.”

White v. Barnhart, 287 F.3d 903, 910 (10th Cir. 2002). While the Tenth Circuit has “insisted on

objectively reasonable explanation over mere intuition,” it has “not reduced [subjective

symptom] evaluations to formulaic expressions.” Id. at 909. The courts do not “‘require a

formalistic factor-by-factor recitation of the evidence.’” Id. (quoting Qualls v. Apfel, 206 F.3d

1368, 1372 (10th Cir. 2000)). The ALJ need only “set[] forth the specific evidence he relies on in

evaluating the claimant’s” subjective symptom evidence. Id. “Findings as to [subjective

symptom evidence] should be closely and affirmatively linked to substantial evidence and not

just a conclusion in the guise of findings.” Huston v. Bowen, 838 F.2d 1125, 1133 (10th Cir.

1988) (footnote omitted).




                                                 19
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 20 of 31




         Contrary to Ms. Hamadi’s argument, the ALJ acknowledged her subjective complaints

related to the symptoms of her headaches. He stated that “[s]he reports having to stay in bed at

times,” and that “when she did work, she was starting to miss work two days a month.” AR 20.

“She states she lies down once a day for less than an hour, except that when she has migraines

she must lie down for longer. She also reports needing darkness when she has a migraine.” AR

20. But the ALJ found that the objective medical evidence does not support “the claimant’s

allegations of debilitating symptoms.” AR 21. In addition, the ALJ relied on Ms. Hamadi’s

activities of daily living:

         [T]he claimant cooks complete meals, though simpler ones than she used to. She
         sweeps, vacuums, does dishes, and does the laundry, albeit (per one function
         report, though not the other) allegedly with frequent breaks, more slowly, and
         with help from her husband. She drives. She shops in stores for groceries, etc.
         once a week for about an hour. She can handle money matters. She provides
         extensive care for her several children. (Exs. 5E; 8E; 10E; 11E; Hearing
         Testimony.) This degree of activity is not entirely consistent with the claimant’s
         allegations.

AR 21.

         The ALJ’s discussion “properly grounded his credibility assessment” because he “based

his judgment on his review of the medical records as well as [the claimant’s] own account of her

daily activities, finding both to be inconsistent with her complaints of disabling pain.” White v.

Barnhart, 287 F.3d 903, 909 (10th Cir. 2001). The Court rejects Ms. Hamadi’s argument that the

ALJ was required to discuss her subjective symptom allegations in more detail. The ALJ

demonstrated that he considered her allegations of debilitating symptoms that, if present, would

render her unable to work. Ms. Hamadi argues that more detail is required, but the only authority

she cites in support is SSR 16-3p. Doc. 28 at 17. SSR 16-3p provides a general framework for

how the administration treats subjective symptom evidence but does not state, for example, that




                                                 20
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 21 of 31




“[t]he ALJ also must consider whether the symptoms have become worse over time” or that it is

harmful error to fail to do so. Cf. Doc. 28 at 17.8

IV.    The ALJ Properly Evaluated Ms. Hamadi’s Fibromyalgia.

       SSR 12-2p “provides guidance on how [the administration] develop[s] evidence to

establish that a person has a medically determinable impairment (MDI) of fibromyalgia (FM).”

2012 WL 3104869, at *1. “As with any claim for disability benefits, before we find that a person

with FM is disabled, we must ensure there is sufficient objective evidence to support a finding

that the person’s impairment(s) so limits the person’s functional abilities that it precludes him or

her from performing any substantial gainful activity.” Id. at *2. This “objective evidence” can

only come from a treating physician. Id. A diagnosis alone is not enough; the treating physician

must document that she reviewed the person’s medical history and conducted a medical exam.

Id. With respect to subjective symptom evidence, SSR 12-2p explains that, once the presence of

fibromyalgia is established, the claimant’s subjective symptom evidence regarding that condition

is evaluated just like any other subjective symptom evidence. Id. at *5.

       At step two in this case, the ALJ found that Ms. Hamadi has a medically determinable

impairment of fibromyalgia that is severe. AR 17. At step three, the ALJ found that her

fibromyalgia did not singly or in combination meet or equal any listing. AR 18-19. At step four,

the ALJ described Ms. Hamadi’s subjective symptom evidence:

       [T]he claimant alleges disability due to: fibromyalgic symptoms, including pain at
       an average of 8/10 . . . . She reports lack of energy. As a result of her alleged
       symptoms, she alleges limitations in lifting, squatting, bending, standing, sitting,

8
  Ms. Hamadi does not provide a pinpoint citation to SSR 16-3p. The Court has nonetheless
reviewed the ruling in full. The ruling explains that symptoms can worsen over time, and
therefore “inconsistencies in an individual’s statements made at varying times does not
necessarily mean they are inaccurate.” SSR 16-3p, 2017 WL 5180304, at *9. But the ALJ here
did not reject Ms. Hamadi’s allegations for being internally inconsistent, so the reference to
worsening symptoms in SSR 16-3p does not appear to be relevant to the case at bar.



                                                  21
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 22 of 31




       walking, kneeling, stair climbing, completing tasks, and concentration. In
       particular, she states she can lift no more than 5 pounds, can sit no more than 30
       minutes, can stand no more than 15 minutes, and can walk no more than 10
       minutes, or about half a block to a block, before having to rest for 2 or 3 minutes.
       She reports having to stay in bed at times. . . . She states that when she did work,
       she was starting to miss work two days a month. She states she lies down once a
       day for less than an hour . . . .

AR 20. But the ALJ found that Ms. Hamadi is capable of performing a range of exertionally light

work despite her impairments. AR 19. Regarding fibromyalgia specifically, the ALJ found:

       Beginning with pertinent musculoskeletal and neurological signs, some
       tenderness and muscle spasms have been occasionally noted. However, the
       claimant has generally exhibited normal gait, normal coordination, and normal
       range of motion (ROM) (including back ROM). Reflexes, sensation, and motor
       strength have all been generally normal. Straight leg raising has been negative.
       (E.g., Exs. 1F/9; 2F/4, 17, 23, 57, 61, 69, 139, 178; 3F/6-7; 7F/5; 10F/10, 32.)

       Also of note, treatment providers have noted inconsistencies between her reported
       symptoms and what they observed, as when she stated she was unable to walk but
       was observed to walk a number of times by treatment providers. Treatment
       providers also noted “very poor effort” on physical exam. (Ex. 2F/40.) A July
       2018 lumbar MRI was normal to minimally abnormal in its results. (Ex. 10F/39.)

       ....

       [T]he claimant cooks complete meals, though simpler ones than she used to. She
       sweeps, vacuums, does dishes, and does the laundry, albeit (per one function
       report, though not the other) allegedly with frequent breaks, more slowly, and
       with help from her husband. She drives. She shops in stores for groceries, etc.
       once a week for about an hour. She can handle money matters. She provides
       extensive care for her several children. (Exs. 5E; 8E; 10E; 11E; Hearing
       Testimony.) This degree of activity is not entirely consistent with the claimant’s
       allegations.

       The opinions of the State medical consultants were given great weight. (Exs. 3A;
       4A; 7A; 8A.) State medical consultants are non-treating, non-examining sources
       who, however, possess extensive program knowledge. In terms of consistency
       with the record, although there have been some findings of tenderness and muscle
       spasms, these are occasional findings, not the norm, and moreover there is a
       substantial body of pertinent normal findings, like normal ROM, gait, and
       strength. Lumbar imaging was no more than minimally abnormal. . . . I find the
       consultants’ opinions to be consistent with and supported by these considerations,
       which fairly characterize the evidentiary record, and have adopted them as the
       residual functional capacity assessment . . . .



                                                22
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 23 of 31




AR 20.

         Ms. Hamadi argues that she “has been diagnosed with fibromyalgia since 2012.” Doc. 28

at 19. “She reported fatigue and myalgias to medical providers on multiple occasions from 2012

through 2017.” Id. She was referred to rheumatology in February 2015 to assess joint and bone

pain. Id. Her fatigue and muscle weakness led to evaluation for lymphoma in June 2016. Id. She

has consistently reported and been treated for back pain, abdominal symptoms with nausea,

tenderness and guarding, with muscle spasms on the right lower lumbar region, and headaches,

all of which affect her ability to sustain employment. Id. at 19-20.

         She complains that the ALJ “recognized Ms. Hamadi’s diagnosis of fibromyalgia but

failed to include any limitations relating to the pain and fatigue that it causes.” Id. at 20. She

argues that “[t]he ALJ’s failure to assess the effects of these impairments on her functional

ability was error” and “normal findings . . . can be consistent with reporting in fibromyalgia

cases.” Id. She argues that “[t]he ALJ erred by measuring Ms. Hamadi’s ability by the lack of

objective medical evidence,” id. at 21 (citing Moore v. Barnhart, 114 F. App’x 983, 990-92

(10th Cir. 2004)), and erred by relying on her alleged “lack of effort” as well as her activities of

daily living, id. at 21-22.

         The Tenth Circuit has acknowledged the difficulty of analyzing fibromyalgia. Welch v.

UNUM Life Ins. Co. of Am., 382 F.3d 1078, 1087 (10th Cir. 2004) (“Because proving the disease

is difficult, fibromyalgia presents a conundrum for insurers and courts evaluating disability

claims.” (internal quotation marks and alterations omitted)). But as described above, the Social

Security Administration has ruled that subjective symptom evidence with respect to fibromyalgia

must be evaluated like any other subjective symptom evidence. SSR 12-2p, 2012 WL 3104869,

at *5. Nor has a precedential decision by the Tenth Circuit adopted the rule urged by Ms.




                                                  23
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 24 of 31




Hamadi—that, due to the subjective nature of the disease, a claimant’s subjective symptom

evidence must be credited and objective medical evidence can play no role.

       In Newbold v. Colvin, the Tenth Circuit affirmed an ALJ’s decision to give “diminished

weight” to a “fibromyalgia questionnaire” completed by a treating physician. 718 F.3d 1257,

1265-66 (10th Cir. 2013). The ALJ found the doctor’s opinion to be inconsistent with the

claimant’s activities of daily living, which included “car[ing] for her own personal needs; do[ing]

household chores, i.e., dishes, vacuuming; cooking; texting friends; using a computer; driving;

grocery shopping; reading; watching television; visiting with friends; attending church on a

weekly basis; and, attending church activities one night a week.” Id. at 1266. In addition, the

ALJ found the opinion internally inconsistent. Id. “In the questionnaire, Dr. McMillan opined

that Ms. Newbold could not prepare and eat a simple meal or carry out routine ambulatory

activities such as shopping or banking.” Id. “But in a separate medical record from the same

date, he indicated that Ms. Newbold is able to take care of herself and perform her activities of

daily living.” Id. (internal quotation marks omitted).

       The Tenth Circuit also affirmed the ALJ’s rejection of the claimant’s subjective symptom

evidence, id. at 1267-68, although the court did not specifically discuss the relationship between

that evidence and the claimant’s impairment of fibromyalgia. The ALJ in that case discounted

the subjective symptom evidence because the claimant “has had no persistent neural deficits, she

has required no narcotic pain medication for her body aches, she has used only over-the-counter

pain medication for her severe migraine headaches, she has experienced no medication side

effects, she has required no hospitalizations, she has undergone no physical therapy, she uses no

assistive devices to ambulate and she has undergone no mental health treatment.” Id. at 1267

(alterations omitted). “The ALJ also noted that, on two separate occasions since November 2007,




                                                 24
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 25 of 31




Ms. Newbold had expressed an interest in returning to work and school. Moreover, as the ALJ

reasonably pointed out, for fourteen months, from April 2007 until June 2008, Ms. Newbold did

not receive treatment from Dr. McMillan, the physician primarily responsible for managing her

fibromyalgia.” Id. at 1267-68 (citation omitted). This was sufficient to affirm. Id.

        As Ms. Hamadi argues, however, unpublished decisions on the topic have suggested that

an ALJ may not analyze an impairment of fibromyalgia solely with reference to whether there is

objective medical evidence in the record. In Gilbert v. Astrue, the Tenth Circuit reversed an

ALJ’s rejection of a treating physician’s opinion about the functional limitations resulting from

fibromyalgia when that rejection was based on a lack of objective evidence and the ALJ had

failed to address the non-objective evidence that supported the treating opinion. 231 F. App’x

778, 783-84 (10th Cir. 2007). The court also reversed the ALJ’s credibility determination

because the claimant’s testimony was consistent with her doctor’s opinions, and because “the

ALJ’s assessment of Dr. Kassan’s opinions and Ms. Gilbert’s credibility were substantially

intertwined.” Id. at 784-85. And in Moore v. Barnhart, the Tenth Circuit observed that

“fibromyalgia is diagnosed entirely on the basis of patient’s reports and other symptoms.” 114 F.

App’x 983, 991 (internal quotation marks omitted). The ALJ in that case erred when rejecting a

treating physician opinion about the claimant’s fibromyalgia, because the ALJ “focused his

disbelief of plaintiff’s pain claims on the lack of ‘clinical signs’ [and] . . . fibromyalgia is a

condition that is simply not amenable to such clinical determination.” Id. at 995.

        The Court does not find these analyses particularly persuasive, in light of the published

opinion in Newbold v. Colvin as well as numerous unpublished cases holding that an ALJ may

reject a treating physician’s opinion about the functional limitations resulting from fibromyalgia

based on objective evidence, such as physical examinations and the claimant’s activities of daily




                                                   25
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 26 of 31




living. For example, in Tarpley v. Colvin, the ALJ permissibly rejected the treating physicians’

opinions where the plaintiff had full range of motion in her joints, had normal strength, walked

and moved without much difficulty, had been able to care for her personal needs, did household

chores, went shopping, found relief with medication, and on her doctors’ recommendations,

stayed active with friends and family. 601 F. App’x 641, 643 (10th Cir. 2015). Romero v. Colvin

applied these principles to the ALJ’s evaluation of subjective symptom evidence. 563 F. App’x

618 (10th Cir. 2014). It explained that, “to the extent that the ALJ discounted Ms. Romero’s

fibromyalgia because of benign medical test results, she appears to have erred,” but found that it

was permissible for the ALJ to rely on the plaintiff’s daily activities and her statements that she

experienced relief from medication and exercise as prescribed by her doctor. Id. at 621-22.

       And in Trujillo v. Commissioner, SSA, the Tenth Circuit found that it was proper for an

ALJ to find a severe impairment of fibromyalgia and nonetheless find the claimant not disabled

on the basis of objective medical evidence. 818 F. App’x 835, 843-44 (10th Cir. 2020). An ALJ

may credit a diagnosis of fibromyalgia but must still ensure there is sufficient objective evidence

to support a finding that the impairment “so limits the person’s functional abilities that it

precludes him or her from performing any substantial gainful activity.” Id. at 844 (quoting SSR

12-2p, 2012 WL 3104869, at *2). The ALJ may consider the claimant’s longitudinal record in

assessing the existence, severity, and disabling effects of fibromyalgia. Id. The court “therefore

reject[ed] Trujillo’s perfunctory assertion that it was ‘improper’ for the ALJ to rely on objective

medical evidence in the longitudinal record.” Id.

       The Court finds, first and foremost, that the ALJ in this case did not err by adopting the

only medical opinion evidence in the record—the opinion of the state agency consultants that

Ms. Hamadi, despite her impairment of fibromyalgia, can perform light work. AR 21, 66, 72-73.




                                                 26
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 27 of 31




In addition, the Court finds that the ALJ permissibly relied on physical examinations as well as

Ms. Hamadi’s activities of daily living. She cooks complete meals, performs household chores,

drives, shops in stores for groceries once a week for about an hour, and provides extensive care

for her children.9

        Nor does Ms. Hamadi dispute that one of her treatment providers stated “[t]here was

inconsistency between what the patient reported and what was observed as the patient states she

was unable to walk, but was observed to walk a number of times. By my physical exam, the

patient did have weakness, but there was evidence of very poor effort on the patient’s part. Per

PT evaluation, they also documented inconsistent demonstrations on the part of the patient. . . .

On the day of discharge, the patient reported that her strength had improved despite no specific

intervention on her part.” AR 385; see also AR 377 (referencing “feelings of weakness” that are

“possible somatic in nature given physical exam findings (Hoover sign suggestive of poor

effort)”).

        Ms. Hamadi argues that this one episode is “overwhelmed” by the objective evidence of

her pain and resulting limitations. As outlined above with respect to each specific impairment

Ms. Hamadi focuses on in this appeal, however, the Court disagrees. And it was not error for the

ALJ to cite this observation in the course of his evaluation of subjective symptom evidence. The

Court finds that the ALJ’s reasons for partially discounting Ms. Hamadi’s allegations of pain are




9
  Ms. Hamadi argues she only has two children living at home, not the “several” children
referenced by the ALJ. Doc. 28 at 21. The ALJ’s finding that childcare is a substantial activity,
undermining her symptom allegations, would be supported by substantial evidence even if she
were only taking care of one child. Childcare of any amount is not the kind of “insubstantial”
activity such as television watching the Tenth Circuit has said is an impermissible factor for the
ALJ’s consideration.



                                                27
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 28 of 31




sufficiently linked to substantial evidence. Cf. Huston, 838 F.2d at 1133; Newbold, 718 F.3d at

1265-66; SSR 16-3p, 2016 WL 1119029, at *2.

V.       The ALJ Did Not Err In Finding That Ms. Hamadi Had No Medically Determinable
         Mental Impairments.

         At step two, the ALJ must “consider the medical severity of [the claimant’s]

impairment(s).” 20 C.F.R. § 404.1520(a)(4); id. § 416.920(a)(4). Step two is “based on medical

factors alone.” Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). “An impairment giving

rise to disability benefits is defined as one which ‘results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.’” Williamson v. Barnhart, 350 F.3d 1097, 1099-100 (10th Cir.

2003) (quoting 42 U.S.C. § 423(d)(3)). At step two in this case, the ALJ found:

         No mental impairment has been established by objective medical evidence, and
         accordingly the claimant has no medically determinable mental impairments.
         Great weight was therefore given to the statements of the State psychological
         consultants to this effect. (Exs. 3A; 4A; 7A; 8A.)

AR 18.

         Ms. Hamadi argues that this was error because there is record evidence relating to her

anxiety and depression that rises to the level of a medically determinable mental impairment.

Doc. 28 at 22-23. The Court disagrees. Ms. Hamadi relies on a self-reported use of amitriptyline

for “depression,” AR 272; a physical therapist’s observation, during her five-day hospital stay in

August 2016, that she presented as “anxious, sad, tearful,” AR 387; and a nurse’s note during the

same hospitalization that she had anxiety about her respiratory symptoms, AR 382. See Doc. 28

at 22-23.10 That is, Ms. Hamadi cites no evidence from “medically acceptable clinical and




10
  Ms. Hamadi also cites AR 914-16 as documenting her “anxiety” and “stress.” Doc. 28 at 22-
23. Neither word appears on these pages, which describe an ER visit for “flank pain.” Even if


                                                 28
         Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 29 of 31




laboratory diagnostic techniques.” Williamson, 350 F.3d at 1099. Furthermore, it is not evidence

of a “psychological abnormality,” cf. id., to observe, during a hospitalization, that a person

presents as anxious. The Court notes that the ALJ gave great weight to the State agency medical

consultants who found no medically determinable mental impairments, AR 67-68, 99-100, and

finds that Ms. Hamadi’s cited record evidence does not contradict these opinions. The Court

affirms the ALJ’s step-two determination of Ms. Hamadi’s mental impairments.

VI.      The ALJ Did Not Err Regarding The Work Ms. Hamadi Can Perform.

         At step four, the ALJ found that Ms. Hamadi could return to her past relevant work “as a

sales clerk.” AR 21. The ALJ explained:

         Within the past 15 years, the claimant has worked as a sales clerk, Dictionary of
         Occupational Titles (DOT) #299.677-010, which is light work with a specific
         vocational preparation (SVP) rating of 2. The claimant performed this occupation,
         at earnings sufficiently high to qualify such performance as substantial gainful
         activity, long enough to have learned it given its SVP. Accordingly, the claimant
         has past relevant work as a sales clerk. (Exs. 8D; 1E; 3E; 4E; 14E; Hearing
         Testimony.)

         Based on the testimony of the vocational expert, I find that the claimant is able to
         perform her past relevant work as a sales clerk, both as actually and as generally
         performed.

AR 22.

         Ms. Hamadi argues that the VE testified, and the ALJ found, that Ms. Hamadi could

perform the occupation of sales clerk insofar as it requires six hours of sitting, standing, or

walking per workday. Doc. 28 at 24. The definition of “light work” is that it “requires standing

or walking, off and on, for a total of approximately 6 hours of an 8-hour workday.” SSR 83-10,




this evidence were as she described it, however, the Court would find it not objective medical
evidence of a mental impairment for the same reasons described above.



                                                  29
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 30 of 31




1983 WL 31251, at *6. Plaintiff argues this is inconsistent with her own report that her past work

required her to stand “all day.” Doc. 28 at 24 (citing AR 253).

       The Court rejects this contention. Plaintiff’s evidence regarding how she actually

performed the job is not dispositive because the ALJ also found that she can perform the job of

sales clerk “as generally performed.” AR 22. In Andrade v. Secretary of Health & Human

Services, whether a claimant can do past relevant work as actually performed is only part of the

analysis. 985 F.2d 1045 (10th Cir. 1993). Even if the claimant cannot return to the work actually

performed, the claimant is not disabled if he or she can perform past relevant work as it is

generally performed in the national economy. Andrade, 985 F.2d at 1050 (recognizing that under

20 C.F.R. § 404.1560(b)(2); SSR 82-61, 1982 WL 31387, at *1-2, the Agency “defines past

relevant work as the claimant’s ability to perform either 1. the actual functional demands and job

duties of a particular past relevant job; or 2. the functional demands and job duties of the

occupation as generally required by employers throughout the national economy.”) (internal

quotation marks and alterations omitted, emphasis added). “Therefore, claimant bears the burden

of proving his inability to return to his particular former job and to his former occupation as that

occupation is generally performed throughout the national economy.” Id. (emphasis added). Ms.

Hamadi does not address why she cannot return to the job of sales clerk as it is generally

performed in the national economy. The ALJ assigned her an RFC for light work, and the job of

sales clerk as generally performed is light work.

       Plaintiff relies heavily on Kimes v. Commissioner, SSA, where the Tenth Circuit reversed

because “the ALJ made no inquiry as to how much sitting the job of tractor-trailer truck driver

requires, as it is performed generally.” 817 F. App’x 654, 658 (10th Cir. 2020). This case is not

on point because here, the ALJ made a finding that the job of sales clerk is “light work with a




                                                 30
        Case 1:20-cv-00220-SCY Document 35 Filed 08/25/21 Page 31 of 31




specific vocational preparation (SVP) rating of 2.” AR 22. As discussed above, light work means

standing and walking for up to six hours. This finding is all that is required under the case law.

Cf. Wells v. Colvin, 727 F.3d 1061, 1075 (10th Cir. 2013) (ALJ made a “sufficient finding

concerning this issue when he stated that the claimant’s past work of bookkeeper was sedentary

in exertional level” (alterations and internal quotation marks omitted)).

       Finally, the Commissioner argues that the step four finding of past relevant work is

harmless error, if any, because the ALJ proceeded to step five. Doc. 32 at 24; see Jones v.

Berryhill, 720 F. App’x 457, 459 (10th Cir. 2017) (“any error in the ALJ’s step-four finding was

harmless given the ALJ’s alternative finding at step five that Jones could work as a dishwasher”).

The Court finds no step four error, but even if Plaintiff were correct, the Court would affirm at

step five. Plaintiff’s only step-five argument of error is that the ALJ erred when he did not find

that Plaintiff can “never” be exposed to pulmonary irritants. Doc. 28 at 25-26. As discussed

above, the Court found no error in the RFC relating to pulmonary irritants. The Court therefore

finds no step-five error on the same basis. The decision below is affirmed.

                                         CONCLUSION

       For the reasons stated above, Ms. Hamadi’s Motion To Reverse And Remand For

Rehearing, With Supporting Memorandum, Doc. 28, is DENIED.




                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              United States Magistrate Judge
                                              Presiding by Consent




                                                 31
